Citation Nr: 1734281	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  17-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for metastatic salivary gland carcinoma and/or metastatic biliary gland tumor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this case, the Veteran's surviving spouse submitted an application for dependency and indemnity compensation and death pension benefits.  See VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, received in August 2017.  This document is considered a request for substitution.  See 38 C.F.R. § 3.1010(c)(2) (2016).  However, the Agency of Original Jurisdiction (AOJ) has not made a specific determination regarding her request for substitution in regard to the appeal herein.  The AOJ must provide written notification of the granting or denial of a request to substitute to the person who filed the request, together with notice in accordance with 38 C.F.R. § 3.103(b)(1) in the first instance, including any request to substitute in an appeal pending before the Board of Veterans' Appeals.  38 C.F.R. § 3.1010(e).  Accordingly, the Board cannot rule on the Veteran's surviving spouse's request for substitution in the first instance, and the appeal must be dismissed; the request is referred to the AOJ for appropriate action.


FINDING OF FACT

On June 29, 2017, the Board was notified in documents filed by the Veteran's representative that the appellant died in June 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


